Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 1 of 36 - Page ID#:
                                    1377



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

    JASON EDWARD SEARS,                          )
                                                 )
          Plaintiff,                             )           No. 6:18-CV-234-REW
                                                 )
    v.                                           )
                                                 )            OPINION & ORDER
    OFFICER RAYMOND BATES II, et al.,            )

          Defendants.
                                       *** *** *** ***

         Plaintiff Jason Edward Sears suffers from seizures that, according to him, cause him to

become aggressive and unresponsive. While detained at Pulaski County Detention Center, staff

were not aware of his medical condition and responded to his acts of aggression and non-

compliance with force. Sears has sued various Defendants1 in their individual and official

capacities alleging excessive force, deliberate indifference to a serious medical condition, and

failure to train in violation of 42 U.S.C. § 1983—plus a smattering of state law theories. See DE

32 (Amended Complaint). PCDC Defendants move for summary judgment on the individual and

official capacity claims2. See DE 81. Corhealth Solutions, LLC (Corhealth), and Amy Parsons

separately pursue Rule 56 relief. See DE 84. Plaintiff responded in opposition to both motions. See

DE 86; DE 87. Defendants replied. See DE 90; DE 92. The matter is ripe for consideration.




1
  Raymond Bates, II, James E. Pitman, II (Pitman II), Kenneth Sinkhorn, Christopher Keeney,
James E. Pitman (Pitman), Ron Swartz, David Moss, and Pulaski County (collectively, PCDC
Defendants); Corhealth Solutions, LLC (Corhealth); and Nurse Amy Parsons.
2
  Defendants argue that the claims should be properly categorized as only official capacity claims.
DE 81 at 2, 9. In his responses to the summary judgment motions, Sears appears to argue both
theories. The Court will address both theories. The amended complaint fairly includes each variant.
DE 32 ¶ 23; id. at 11–13.
                                                1
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 2 of 36 - Page ID#:
                                    1378



    I.       BACKGROUND

         On September 10, 2017, Somerset Police Department Officer Matt Brown responded to a

911 dispatch regarding a car striking another vehicle in a McDonald’s parking lot. DE 72 (Matt

Brown Dep.) at 28.3 Once Brown arrived, he found Jason Sears in a car that was “pushed up

against” another vehicle. Brown Dep. at 28–29. Officer Hunter Nelson arrived shortly thereafter.

Brown Dep. at 32. Brown initially believed that Sears was intoxicated. Brown Dep. at 35. The

Brown-Nelson-Sears interaction eventually devolved into a physical altercation after which Brown

and Nelson arrested Sears.4 Brown Dep. at 34–46. EMS treated Sears at the scene. EMS’s report

lists “Seizures” in Sears’s medical history but identifies no current medications. DE 81-2 (EMS

Report). The EMS narrative stated that Sears admitted to drinking alcohol but that “it was not

much.” Id.

         Crucially, there is no proof that EMS provided the report to any Defendant. No record

evidence indicates that Sears told Brown or Nelson that he suffered from a seizure. Indeed, Brown

did not believe that Sears was suffering from a medical condition of any kind. Brown Dep. at 70.

Ultimately, Brown transported Sears, who had facial cuts and some superficial injuries, to the

Pulaski County Detention Center.5 Brown Dep. at 57–58.

         During a mandatory intake decontamination shower, Sears, unattended went to the ground.

DE 80 (Notice of Conventional Filing); DE 85, Exhibit 1-A-1 (“Personal Property Bath”) at



3
  The Court’s citations track deposition, rather than ECF, pagination.
4
  The Court declines a lengthy recitation of the parking lot events. Audio and video recordings
indicate that only one active case Defendant (Pittman II) was aware of the kerfuffle. See DE 85,
Exhibit 1-B-2 (“SallyPort Inside East”) at 2:12:30; see also Exhibit 1-B-1 (“IRC Receiving”) at
2:13:00. The current record contains no evidence that any other PCDC Defendant (or Corhealth)
was privy to the pre-arrest facts during the at-issue period. Plaintiff does not argue and the Court
does not perceive any relevant link between viability of the live claims and the McDonald’s melee.
5
  Sears alleged claims against Brown and Nelson and other SPD players. The Court dismissed
these claims pursuant to a stipulation. See DE 65.
                                                 2
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 3 of 36 - Page ID#:
                                    1379



2:28:14.6 Officers Raymond Bates and Pitman II went to check on Sears, who was unresponsive

to commands. “Personal Property Bath” at 2:28:30; DE 76 (Raymond Bates II Dep.) at 40. He rose

and repeatedly tried to exit the shower. Bates and Pitman II used force to keep Sears in the shower.

Id. at 2:28:55–32:30. Eventually, Sears complied. Id. at 2:32:32. Shortly thereafter, Sears was

taken to a nurse for evaluation.7 “Medical Room” at 2:54:39 p.m.

       Later that day, Sears required attention in a holding cell. “IRC Cell 117 Facing Door” at

10:58:32 p.m. Officers James Pitman, Christopher Keeney, and Lila Coffman,8 together with

Nurse Amy Parsons, attempted to lift and escort Sears out of the cell. Id. at 11:00:02. Pitman and

Parsons asked Sears multiple times what was wrong; Sears did not respond. “IRC Short Hall” at

11:00:14. Sears began resisting the officers. Id. at 11:00:48. The officers subdued Sears, placed

him in handcuffs and, ultimately, a restraint chair. Id. at 11:01:25. Sears remained in the restraint

chair for approximately one hour before returning to the holding cell. “IRC Main Area” at

12:00:05.9

       At no time, during either incident, did Sears tell officers that he suffered a recent seizure,

that he is epileptic, or that he was on seizure medication. Sears did not wear a medical bracelet or

necklace with this information.10 There is no record proof that Sears advised any PCDC personnel




6
  The Court’s citations to the DE 85 videos (Exhibits 1-A-1, 1-B-8, 1-B-11, 1-B-12, and 1-B-14)
will, hereinafter, adhere to the DE 80 nomenclature. Pincites track the video time stamps.
7
  This nurse is not named as a party and nothing in the record identifies this nurse. Only audio-free
surveillance footage documents this interaction. See “Medical Room” beginning at 2:54:39 p.m.
8
  Sears advanced claims against Officer Coffman. The Court dismissed those claims pursuant to a
joint motion. See DE 64; DE 65.
9
  Sears does not allege nor provide any evidence that he suffered harm from either incident. The
only alleged harm comes from Sears’s treating physician, Dr. Toufic Fakhoury, who vaguely
claims that confinement “may” have exacerbated his condition. See DE 89–1 at 2. However, the
record shows no evidence of such exacerbation.
10
   Medical bracelets and necklaces may be used with patients who have epilepsy. Epilepsy –
Diagnosis       and     treatment,     Mayo       Clinic,    https://www.mayoclinic.org/diseases-
                                                 3
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 4 of 36 - Page ID#:
                                    1380



at any relevant point that he suffers from epilepsy or required seizure medication. There is no

evidence of Sears completing an intake survey or providing any notice to the PCDC of his medical

conditions or prescription medication prior to the incidents in question.11 There is no evidence that

any third party told PCDC that Sears has an epileptic condition.12

                                              *****

       Sears filed an amended complaint in this Court against Brown, Nelson, Bates, Pitman II,

Sinkhorn, Coffman, Keeney, Pitman, Parsons, Stephens, Brad Stephens, Ron Swartz, David Moss,

Corhealth Solutions, LLC, Somerset Police Department, City of Somerset, and Pulaski County.

DE 32. His complaint alleges federal civil rights violations and related state law tort claims. See

id.

       After a series of pre-trial motions, only a select number of Defendants and claims remain.

The Court dismissed the count against the City of Somerset pursuant to an agreed order. DE 64.

The Court dismissed the counts against Brown, Nelson, Stephens, and the Somerset Police

Department pursuant to the parties’ stipulation. DE 65. The Court dismissed the count against Lila

Coffman pursuant to a joint motion. DE 94; DE 95. The remaining counts include: Count IV and

V against Bates and Pitman II in their individual and official capacities for § 1983 excessive force,

battery (nominally), and negligence; Count VI against Sinkhorn in his individual and official

capacities for § 1983 failure to intervene; Count VII against Keeney and Pitman in their individual




conditions/epilepsy/diagnosis-treatment/drc-20350098 (last visited Aug. 25, 2020) (“Wear a
medical alert bracelet. This will help emergency personnel know how to treat you correctly.”).
11
   Sears notes that one of his expert witnesses, William Harmening, questions a survey that was
signed a day later and lists his medications. See DE 89 at 3; DE 51–1 at 10. Plaintiff filed no such
survey.
12
   The unverified amended complaint claims that Sears’s sister, Joni Winterland, called the PCDC
after Sears was arrested to warn the jail of Sears’s condition. DE 32 at ¶ 7. Plaintiff produced no
supportive proof, and Sears does not rely on this wholly unsubstantiated allegation in his briefing.
                                                 4
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 5 of 36 - Page ID#:
                                    1381



and official capacities for § 1983 excessive force and negligence; Count VIII against Parsons in

her individual capacity for deliberate indifference to a serious medical condition (as briefed, at

least), negligence, assault, and intentional infliction of emotional distress; Count X against Swartz

in his individual and official capacities for negligence and supervisory liability; Count XI against

Moss in his individual and official capacities for negligence and supervisory liability; Count XII

against Corhealth Solutions, LLC for negligence; and Count XV against Pulaski County for

negligence and deliberate indifference.13

           Before the Court are Defendants’ motions for summary judgment (DE 81; DE 84). Both

are fully briefed and ripe for review.14

     II.      STANDARD

           A court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A reviewing court must construe the evidence and draw all reasonable inferences in

favor of the nonmoving party. Matsushita Elec. Co., Ltd. v. Zenith Radio Corp., 106 S. Ct. 1348,

1356 (1986); Lindsay v. Yates, 578 F.3d 407, 414 (6th Cir. 2009). Additionally, the court may not

“weigh the evidence and determine the truth of the matter” at the summary judgment stage.

Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2511 (1986).

           The burden of establishing the absence of a genuine dispute of material fact initially rests

with the moving party. Celotex Corp. v. Catrett, 106 S. Ct. 2548, 2553 (1986) (requiring the

movant to set forth “the basis for its motion, and identify[] those portions of ‘the pleadings,




13
  There is no Count XIII in the operative pleading. See DE 32.
14
   Defendants’ motions to exclude expert testimony (DE 82; DE 83), and Plaintiff’s motion for
leave to file a supporting affidavit (DE 97) are also before the Court. This order moots the two
motions to exclude and the motion for leave to file supporting affidavit.
                                                    5
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 6 of 36 - Page ID#:
                                    1382



depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,’

which it believes demonstrate an absence of a genuine issue of material fact”); Lindsay, 578 F.3d

at 414 (“The party moving for summary judgment bears the initial burden of showing that there is

no material issue in dispute.”). If the moving party meets its burden, the burden then shifts to the

nonmoving party to produce “specific facts” showing a “genuine issue” for trial. Celotex Corp.,

106. S. Ct. at 2253; Bass v. Robinson, 167 F.3d 1041, 1044 (6th Cir. 1999). However, “Rule 56(c)

mandates the entry of summary judgment . . . against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp., 106 S. Ct. at 2552; see also id. at 2557 (Brennan,

J., dissenting) (“If the burden of persuasion at trial would be on the non-moving party, the party

moving for summary judgment may satisfy Rule 56’s burden of production in either of two ways.

First, the moving party may submit affirmative evidence that negates an essential element of the

nonmoving party’s claim. Second, the moving party may demonstrate to the Court that the

nonmoving party’s evidence is insufficient to establish an essential element of the nonmoving

party’s claim.” (emphasis in original)).

       A fact is “material” if the underlying substantive law identifies the fact as critical.

Anderson, 106 S. Ct. at 2510. Thus, “[o]nly disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the entry of summary judgment. Factual

disputes that are irrelevant or unnecessary will not be counted.” Id. A “genuine” issue exists if

“there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

party.” Id. at 2511; Matsushita Elec., 106 S. Ct. at 1356 (“Where the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine issue for




                                                  6
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 7 of 36 - Page ID#:
                                    1383



trial.’”) (citation omitted). Such evidence must be suitable for admission into evidence at trial. Salt

Lick Bancorp v. FDIC, 187 F. App’x 428, 444–45 (6th Cir. 2006).

            In Matsushita, 106 S. Ct. at 1356, the Supreme Court “authorized an inquiry on summary

judgment into the implausibility of inferences from circumstantial evidence, not an inquiry into

the credibility of direct evidence.” Adams v. Metiva, 31 F.3d 375, 382 (6th Cir. 1994) (internal

quotation marks and alterations omitted) (interpreting Matsushita). Put differently, it is “error for

[a] district court to resolve credibility issues against the nonmovant[.]” CenTra, Inc. v. Estrin, 538

F.3d 402, 412 (6th Cir. 2008).

     III.      ANALYSIS

               A. Federal Claims

                        1. § 1983 Excessive Force (Counts IV, V, and VII)

            The PCDC Defendants argue that, at all relevant times, the force used against Sears was

reasonable in light of Sears’s actions and the facts confronting the officers. DE 81 at 12–13, 15.

Sears contends that use of any force was excessive and unreasonable under both the Fourth and

Fourteenth Amendments.15 The crux of Sears’s theory is that he was suffering from seizures during

each relevant sequence and any use of force was unreasonable. He adds that Defendants’ subjective

knowledge of his condition is irrelevant because each should have recognized and known Sears’s

actions to be the postictal effects of a seizure. DE 86 at 6–8. Further, Sears argues that his condition

alone made him incapable of being combative, non-compliant, or resistant. Id. at 8–9.




15
  At least, the Fourth Amendment is a normal wellspring for an excessive force theory. Frankly,
the amended complaint is a confusing amalgam of blended concepts. Counts IV, V, and VII sound
in excessive force, but textually, the claims cite the Eighth Amendment and really are that the
Defendants negligently failed to perceive Sears’s medical condition, thus misperceiving the
scenario and “resulting in excessive and unreasonable force” being used against him. DE 32, ¶ 23.
The Court does its best to discern and apply the proper tests to this atypical claim formulation.
                                                   7
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 8 of 36 - Page ID#:
                                    1384



       The standard for excessive force claims turn on the “plaintiff’s status at the time of the

incident: a free citizen in the process of being arrested or seized; a convicted prisoner; or someone

in ‘gray area[s]’ around the two.” Coley v. Luas County, Ohio, 799 F.3d 530, 537 (6th Cir. 2015)

(citing Burgess v. Fischer, 735 F.3d 462, 472 (6th Cir. 2013); Phelps v. Coy, 286 F.3d 295, 299

(6th Cir. 2002)). A pretrial detainee’s excessive force claims trigger the objective reasonableness

standard of the Fourteenth Amendment. Id. at 538 (citing Kingsley v. Hendrickson, 135 S. Ct.

2466, 2473 (2015)). Kingsley blurred the lines between Fourth and Fourteenth Amendment

analysis of pretrial detainees’ excessive-force claims. See Hanson v. Madison County Detention

Center, 736 F. App’x 521, 528 nn. 3-4 (6th Cir. 2018). Regardless, Sears’s excessive force claims

“are governed by an objective reasonableness standard.” Id. at 528 (citing Aldini v. Johnson, 609

F.3d 858, 865 (6th Cir. 2010). Kingsley enumerates the considerations that bear on objective

reasonableness:

       [1] the relationship between the need for the use of force and the amount of force
       used; [2] the extent of the plaintiff’s injury; [3] any effort made by the officer to
       temper or to limit the amount of force; [4] the severity of the security problem at
       issue; [5] the threat reasonably perceived by the officer; and [6] whether the
       plaintiff was actively resisting.

135 S.Ct. at 2473.

       “The ‘reasonableness’ of a particular use of force must be judged from the perspective of

a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Graham v.

Connor, 109 S. Ct. 1865, 1872 (1989).16 “The calculus of reasonableness must embody allowance

for the fact that police officers are often forced to make split-second judgments—in circumstances




16
   The officers’ particular knowledge at the time of force application provides the specific context.
“Excessive force claims, like most other Fourth Amendment issues, are evaluated for objective
reasonableness based upon the information the officers had when the conduct occurred.” Saucier
v. Katz, 121 S. Ct. 2151, 2159 (2001).
                                                 8
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 9 of 36 - Page ID#:
                                    1385



that are tense, uncertain, and rapidly evolving—about the amount of force that is necessary in a

particular situation.” Smith v. Freland, 954 F.2d 343, 346–47 (6th Cir. 1992) (quoting Graham,

109 S. Ct. at 1872). The Court must also “account for the ‘legitimate interests that stem from [the

government’s] need to manage the facility in which the individual is detained,’ appropriately

deferring to ‘policies and practices that in the[e] judgment’ of jail officials ‘are needed to preserve

internal order and discipline and to maintain institutional security.” Kingsley, 135 S.Ct. at 2468

(quoting Bell v. Wolfish, 99 S. Ct. 1861 (1979)).

       A few preliminary observations: First, regarding the second Kingsley consideration, Sears

does not point to a discrete harm stemming from any particular use of force. Dr. Fakhoury, by

letter,17 states that “[Sears’s] symptoms may have been exacerbated by confrontation and attempts

at restriction of movement.” DE 89–1 at 2. However, Dr. Fakhoury does not opine that any

Defendant’s conduct in fact worsened Sears’s condition. No record evidence supports Fakhoury’s

tentative conjecture as a matter of case reality. In fact, as Defendants correctly point out, Sears’s

interrogatories claimed that his injuries were scrapes, bruises, and abrasions. DE 81–4 at 2. Sears

himself contends that only non-specific portions of his alleged injuries are attributable to the

remaining Defendants. See DE 69 (Jason Sears Dep.) at 66–67. Each healed in short order.18 Sears

admits that he does not have any permanent injuries from the jail events; he does not establish

exacerbation of his epilepsy or related symptoms. DE 69 at 90. Importantly, he ties no harm to the



17
   This unverified document does not pass Rule 56’s consideration gate. See Fed. R. Civ. P.
56(c)(1), (4). The Court, as to Dr. Fakhoury, further notes that he does not couch his views in terms
of reasonable medical probability. That is a typical requirement for medical opinion. See Fulcher
v. United States, 88 F. Supp. 3d 763, 771 (W.D. Ky. 2015) (“A plaintiff must prove medical
causation by a reasonable medical probability by using expert medical testimony.”). The
unverified and conclusory letter is the slenderest of reeds for Sears’s theories.
18
   In deposition, Sears claims that the injuries sustained during the arrest healed after “about a
week.” Sears Dep. at 86. The injuries he alleged he sustained in jail healed within “three to four
days.” Id. at 90.
                                                    9
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 10 of 36 - Page ID#:
                                    1386



conduct of any particular actor. Cf. Pineda v. Hamilton Cty., Ohio, --- F.3d ---, 2020 WL 5868402,

at *5 (6th Cir. Oct. 2, 2020) (affirming district court’s grant of summary judgment where the

plaintiff had not “presented evidence from which a reasonable jury could conclude that it is ‘more

likely than not’ that any specific defendant struck him” (quoting Elkins v. Richardson-Merrell,

Inc., 8 F.3d 1068, 1073 (6th Cir. 1993))); see DE 81-4, Sears interrogatory response 4 (“I do not

know specifically which Defendant attributed to which injuries.”).Second, the record does not

support Plaintiff’s contention, in either of the subject incidents, that his condition was self-evident.

Sears argues that the video evidence of both episodes presents clear proof that he seized and was

suffering from the postictal effects of a seizure. DE 86 at 6. Thus, Sears argues, his every action is

explainable through and attributable to epilepsy. However, Sears provides no proof indicating that

the officers knew Sears’s epileptic history. Sears’s conclusory interpretation of the video is not,

itself, evidence. Real time video evidence can provide omniscient insights into events happening

outside the eyes of officers. This lens, however, is one the Court must avoid when analyzing the

reasonableness of the officer’s actions. See Graham, 490 U.S. at 197 (“[T]he question is whether

the officers’ actions are ‘objectively reasonable’ in light of the facts and circumstances confronting

them . . . .” (citation removed) (emphasis added)).

       Third, Sears has disavowed any direct personal knowledge or memory of the events in

question. See Sears Dep. at 35. Sears’s deposition testimony is merely his viewing of the video

evidence. 19 See id. Thus, he can offer naught but lay opinion, based on his own video review,

regarding the events in the jail. Cf. Fed. R. Evid. 602 (requiring “personal knowledge of the




19
  “Q: Let me ask you, do you have any memory outside the video though?” “A. Oh, no, no.” “Q:
Okay. So what you would testify if you were, it would be about what you’ve seen on the video?”
“A: Correct.”; See also Sears Dep. at 117 (“All I remember is walking into the shower. I don’t
remember what happened in the shower, just from what I saw on the DVD.”)
                                                  10
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 11 of 36 - Page ID#:
                                    1387



matter”). But see Fed. R. Evid. 701 (requiring lay opinion testimony be “helpful”). In contrast,

Bates, Pitman II, Pitman, and Keeney testify to direct, personal knowledge of the events in

question. Further, the Court must adjust its viewpoint if video evidence “clearly contradicts” the

non-movant’s narrative. Ayala v. Hogsten, 786 F. App’x 590, 591 (6th Cir. 2019). In such

circumstances, the Court must view “the facts in the light depicted by the videotape.” Scott v.

Harris, 127 S. Ct. 1769, 1776 (2007). For events not depicted on film, or those fairly subject to

varying inferences, the Court’s obligation to adopt Sears-favorable interpretations persists. See

Ayala, 786 F. App’x at 592.

       With those observations in mind, the Court turns to the alleged excessive force claims,

which center on two distinct interactions. The Court conducts the “segmented analysis” as

precedent dictates and applies the Kingsley considerations. See Morrison v. Bd. Of Trs., 583 F.3d

394, 401 (6th Cir. 2009) (“A reviewing court analyzes the subject event in segments when

assessing the reasonableness of a police officer’s actions.”); Kingsley, 135 S. Ct. at 2473. The

inquiry evaluates the uses of force in the “Personal Property Shower” and the uses of force in the

hallway outside of the holding cell. The totality modifies all, but the Court sequentially scrutinizes

each episode of force application.20

                    The Personal Property Shower Incident (Counts IV and V)

       The PCDC Defendants claim that Bates and Pitman II were reasonable in their use of force

when Sears was non-compliant and resistant against orders to remain in the decontamination

shower. Sears, on the other hand, blames Bates and Pitman II for not recognizing the presence and



20
  “This approach requires [a reviewing court] to evaluate the use of force by focusing on the ‘split-
second judgment’ made immediately before the officer used allegedly excessive force, not on the
poor planning or bad tactics that might have created the circumstances that led to the use of force.”
Reich v. City of Elizabethtown, 945 F.3d 968, 978 (6th Cir. 2019) (quotation marks and citation
omitted).
                                                 11
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 12 of 36 - Page ID#:
                                    1388



effects of a seizure. Their lack of discernment, according to Sears, led directly to the complained

of harm, i.e., that any reasonable officer would have known Sears was suffering from the postictal

effects of a seizure and that any use of force in that circumstance would be excessive. Furthermore,

Sears claims the force used was itself unreasonable and excessive.

       Video evidence provides a near complete picture of what happened in the shower room.21

When Sears entered the shower, he appeared to be interacting with the officers in a conversational

manner. After a brief exchange with Pitman II, both officers are absent from the room when Sears

appears to collapse in the shower.22 “Personal Property Bath” at 2:28:04–14. Shortly thereafter,

Pitman II and Bates re-enter the room. Id. at 2:28:22. Bates removes the shower curtain, and he

and Pitman II both stand at the edge of the shower. Id. at 2:28:30. Bates testified that as he was

getting up, Sears appeared to be pushing outward against Bates. DE 76, Bates Dep. at 40. Bates

testifies that Sears claimed he was “done” and that he was going to get out while Bates was telling

him to remain in the shower. Id. Throughout this time, Sears repeatedly attempts to step outside

of the shower. “Personal Property Bath” at 2:28:55– 29:12. Pitman II then discharges OC pepper

spray onto Sears after repeated attempts by Sears to leave. Id. at 2:29:17. Sears then repeatedly

tries to leave the shower while Bates uses the shower curtain as “defense” to keep Sears in the

shower. Bates Dep. at 42–43.




21
  There is no audio for this surveillance video.
22
   Dr. Fakhoury, again only by letter, opines that Sears suffered from “at least one additional
seizures [sic] during incarceration in the shower characterized by loss of awareness and
unresponsiveness.” DE 89–1 at 2. Perhaps, given the history, assuming some consideration of
Fakhoury’s view, and receiving the videos in the best light for Sears, there is a question over the
fact of seizure at the jail. Again, however, the case focuses on what the jail employees knew or
should have known and how they acted in relation to Sears. The relevant inquiry is whether the
officers’ use of force was objectively reasonable given the information they had.
                                                12
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 13 of 36 - Page ID#:
                                    1389



        Sears then turns, extends an arm, and pushes against the officers while attempting to leave

the shower. “Personal Property Bath” at 2:29:20. Pitman II then kicks the back of Sears’s leg in an

effort to compress a pressure point. Id. at 2:29:25; DE 75 (James Pitman II Dep.) at 19–21. Pitman

II testified that he learned this technique through pressure point training, a strategy intended to

prevent suspects from advancing forward. Id. After Sears returned to his feet (without assistance),

Bates then pushes Sears back into the shower. “Personal Property Shower” at 2:29:35–2:29:44.

Bates then shoves Sears and, according to Bates, his hand slips due to the soap on Sears’s body.

Id. at 2:29:45; Bates Dep. at 48–49. Sears calls this use of force a “throat punch.” See DE 86 at 6.

Bates then repeats this action but with his fingers extended. Id. at 2:29:50. Sears tries to exit several

more times and Bates thwarts him by repeating the same finger extended push. Id. at 2:29:51–

32:00. Sears eventually stops attempting to exit and remains in the shower.23 Id. at 2:32:21. Sears

completes the shower and within minutes sees a nurse. Id. at 2:36:46; “Medical Room” at 2:54:39.

        As to each application of force, Defendants argue that Sears was non-compliant, resisting

commands, and actively struggling against the officers. While Sears notes that all uses of force

were unreasonable, he takes special issue with four applications: the use of OC pepper spray, the

kick to Sears’s leg, the use of the shower curtain to push Sears back, and alleged “throat punches.”

However, the video evidence, along with uncontradicted deposition testimony, in fact shows Sears

was actively resisting the commands of the officers while advancing against or disobeying the

officers. Active resistance includes “physically struggling with, threatening, or disobeying

officers.” Rudlaff v. Gillespie, 791 F.3d 638, 641–42 (6th Cir. 2015). Given the circumstances the




23
   There are several de minimis uses of force including swatting Sears’s hand away from the
officers and holding Sears in the corner of the shower.
                                                   13
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 14 of 36 - Page ID#:
                                    1390



officers confronted, no reasonable juror could find that the force used against Sears was

unreasonable.

       The fourth Kingsley consideration—the “severity of the security problem”— consistently

favors a reasonableness finding for each force application during the shower incident. The

decontamination shower mandate, unassailed by Plaintiff, aims to ensure that the detainee does

not bring in any dangerous chemicals, infections, or other parasites. See DE 77 (Kenneth Sinkhorn

Dep.) at 12. (“We still run people through the shower decontamination no matter when they come

in. . . . Because we have the medicated soap to kill body lice and prevent staph infection. You

know it’s all, it’s all part of the shower process.”). The effectiveness of this security measure

depends on the detainee completing the shower. See DE 76, Bates Dep. at 55 (“At that point in

time if he comes out he’s going to contaminate the chair he sits in and anybody that gets close to

him. . . . And then if somebody else touches that that’s, that has the adverse effect to it that hurts

them and they get that in their eye then we’ve got another issue there.”); id. at 27 (describing

policy); cf. Murphy v. Ott, Case No.: GJH-16-3092, 2018 WL 1513007, at *7 (D. Md. Mar. 26,

2018) (refusing summary judgment where plaintiff claimed refusal to provide a decontamination

shower while “still suffering from pepper spray” violated the Eighth Amendment). Thus, to

maintain the integrity of this process, justified by legitimate institutional safety concerns, some

level of force was justified to ensure completion of the policy-based decontamination.

       First, Bates’s use of the shower curtain was an objectively reasonable, de minimis, use of

force. Bates simply employed the shower curtain to block Sears’s attempt to exit the shower and

to push Sears back in. See Bates Dep. at 42. Sears grabbed on the curtain, pushed against the

curtain, and eventually advanced towards Bates. See “Personal Property Bath” at 2:28:55-29-12.

Generally, “correctional officers do not violate an inmate’s constitutional rights merely by using



                                                 14
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 15 of 36 - Page ID#:
                                    1391



force to gain compliance with their commands.” Begley v. Tyree, No. 6:14-cv-191-KKC-EBA,

2016 WL 11432530, *4 (E. D. Ky. Sep. 14, 2016). “Not every push or shove, even if it may later

seem unnecessary in the peace of a judge’s chambers, violates the Fourth Amendment.” Graham,

109 S. Ct. at 1872 (quoting Johnson v. Glick, 481 F2.d 1028, 1033 (2nd Cir. 1973)). PCDC has an

interest in limiting unruliness and ensuring decontamination. Bates’s shove with a shower curtain,

which produced no injury, is certainly a de minimis use of force that does not cross the

constitutional threshold. Cf. Wilkins v. Gaddy, 130 S. Ct. 1175, 1178 (2010) (“An inmate who

complains of a ‘push or shove’ that causes no discernible injury almost certainly fails to state a

valid excessive force claim.” (quoting Hudson v. McMillian, 112 S. Ct. 995, 1000(1992)). In light

of the uncontroverted facts confronting Bates, the force used was objectively reasonable.

       Second, Pitman II’s use of OC pepper spray was objectively reasonable. As the Defendants

correctly point out, the Circuit has not held that using OC pepper spray is per se unreasonable. See

Combs v. Wilkinson, 315 F.3d 548, 557 (6th Cir. 2002); see also Adams v. Metiva, 31 F.3d 375,

384 (6th Cir. 1994). Sears argues that Pitman II used the spray “several times.” DE 86 at 7. The

evidence simply does not support this claim. The video clearly shows one use of spray; the OC

contains a dye that facilitates observation. See “Personal Property Bath” at 2:29:17; Bates Dep. at

54 (“The reason they put the dye in it is so that you can see it.”). Neither deposition testimony nor

the incident report indicates a subsequent use. See, e.g., Pitman II Dep. at 23-26, 30 (discussing

Pitman II pointing the pepper spray at Sears but not that Pitman II used the pepper spray again);

DE 86–1 (Pitman II Incident Report). The limited force used was objectively reasonable

considering Sears’s non-compliance. Cf. Lamb v. Telle, No. 5:12-CV-00070-TBR, 2013 WL

5970422, *6-*7 (W. D. Ky. Nov. 8, 2013) (denying summary judgment when the Defendant




                                                 15
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 16 of 36 - Page ID#:
                                    1392



deployed and/or rubbed in pepper spray five times and the Plaintiff felt its effects over two months

later).

          Third, the use of the Pressure Point Control Technique (PPCT) kick by Pitman II was

objectively reasonable. Pitman II underwent PPCT courses as part of his jail training. Pitman II

Dep. at 7. The specific technique used was the peroneal strike in which the officer applies pressure

to the common peroneal region of the leg, which causes the detainee to buckle.24 William

Harmening, Sears’s use of force expert, opines that the technique was never “proper in that

context” and that he has never seen officers trained to use such force.25 DE 70 (William Harmening

Dep.) at 97. However, in light of Pitman II’s training and the situation he faced, use of the

technique was reasonable. Sears pushes against Bates and the shower curtain in the moments

before the kick.26 “Personal Property Bath” at 2:29:21–24. Shortly after the kick, Sears was able

to stand up on his own and continued to try to exit. “Personal Property Bath” at 2:29:35. A detainee

advancing against an officer certainly poses an “immediate threat to the safety of the officers or

others[.]” Graham, 109 S. Ct. at 1872. Further, the use of the peroneal nerve strike is not, as a

matter of law, an unreasonable use of force. See Bennett v. Britton, 609 F. App’x 11, 13-14 (2d

Cir. 2015) (holding that an officer’s use of the peroneal nerve strike to protect another officer “was

an objectively reasonable and proportionate response to [Plaintiff]’s violent behavior”). Moreover,




24
   “It’s called the common peroneal. . . . It’s on the bottom of the thigh. . . . That’s how we are
taught to apply pressure to stop forward movement.” Pitman II Dep. at 19–20.
25
   Mr. Harmening offers no opinion on whether the officers failed to meet training requirements.
See Harmening Dep. at 85. Furthermore, Mr. Harmening’s report and deposition does not
recognize or discuss the Pressure Point Control Technique training Pitman II described; he simply
refers to it as a kick to the leg. See Harmening Dep. at 96–97; DE 51–1 at 16.
26
   Pitman II believed that the technique, used once, without injury, and to effect, was necessary to
stop the advancing Sears. See Pitman II Dep. at 20 (“I wanted to stop his momentum. I didn’t want
him to push my Sargent back any further.”) Pitman II’s “split-second judgment” should be given
weight when evaluating the circumstances, he encountered. Graham, 109 S. Ct. at 1872.
                                                 16
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 17 of 36 - Page ID#:
                                    1393



Sears does not claim and provides no proof to substantiate “the extent of [his] injury.” See

Kingsley, 135 S. Ct. at 2473. In fact, Sears admits that he has no damage to his leg and that all

harms quickly resolved. Given the preceding events (and the lack of deterrent impact), it was

undoubtedly reasonable for an officer in the circumstances to conclude that additional force was

required to halt Sears’s attempts to advance on Bates and/or to exit the shower.

       Fourth, Bates’s use of force to keep Sears in the shower was objectively reasonable. Bates

is seen on video repeatedly using his hand to push or redirect Sears back into the shower. The first

use of force of this kind resulted in his hand slipping up to Sears’s throat.27 Bates then uses a

different technique to keep Sears in the shower; he described this technique in deposition as

involving a clavicle notch. Bates Dep. at 49–50 (“The clavicle notch, if somebody is leaning out

towards you[,] you can take that, push downwards and instead of having to physically get real

rough with them you just push down on that pressure point right there and it will cause them to

drop and step back away from you.”). The mere fact that there was incidental throat contact does

not convert Bates’s otherwise de minimis use of force into unreasonable excessive force. Bates’s

use of force to keep Sears in the shower was objectively reasonable. The video does not bear the

characterizations Plaintiff argues—there was no throat punch and certainly no repeated punches.

Again, the tape tells the tale. The only descriptions—what was said, the demeanor, the climate—

come under oath from the jail employees. A reasonable jury could not deem the officers’ handling

objectively unreasonable in this context. Sears required decontamination, and he was resistant to




27
   Sears argues that the video evidence clearly shows that Bates was targeting his throat. Viewing
the video frame by frame shows that Bates’s open hand made contact with Sears’s chest before
slipping to Sears’s throat without ever grasping. See “Personal Property Bath” at 2:29:45. In any
event, the moniker assigned to the use of force is irrelevant to the inquiry: Was the force used
reasonable?
                                                17
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 18 of 36 - Page ID#:
                                    1394



the event. Officers used minimal and non-injurious force to accomplish the legitimate objective

and to maintain control of a rowdy (and slippery) detainee.

       Of course, the lynchpin, to Plaintiff, is that the officers “negligently failed to identify a

medical emergency,” DE 32, ¶ 23, i.e., Sears’s seizure condition and postictal status. Thus, by

manhandling the compromised Sears, the officers misperceived the state of the incident and were

wrong to have used force.

       The problem is the predicate. Nothing in the record indicates that any jail employee knew

of Sears’s history. Nothing fairly suggests that the officers should have known about any seizure

involvement. That Sears went to the ground in the shower is not fair notice to the lay jailers. Indeed,

Sears promptly got back to his feet unaided, and was communicative throughout the event. Further,

after the shower, the jail nurse promptly saw Sears. Again, this produced no documented indication

or perception of seizure involvement. Sears offers nothing—no expert or other proof—to establish

that jail personnel should have perceived a medical problem that would have altered their

approach. The officers simply dealt with a detainee who would not cooperate in the mandatory

decontamination protocol. The officers did not hurt Sears, but they did coerce his compliance by

making him stay in and complete the shower. In this context, the close quarters of a jail shower

and pursuit of a legitimate penological concern, no reasonable jury would find the officers’

decisions excessive.

                              The IRC Short Hall Incident (Count VII)

       Next, the events following Sears’s incident in the holding cell. The PCDC Defendants

argue that Sears’s active resistance and attempts to pull away from the officers justified Pitman

and Keeney’s use of force in the hallway. See DE 81 at 15. Sears counters that, at no time, was he

combative, aggressive, or resistant. See DE 86 at 8. Furthermore, Sears argues that his behavior



                                                  18
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 19 of 36 - Page ID#:
                                    1395



during this incident is consistent with the postictal effects of a seizure and, thus, there was no

conduct or danger presented to the officers that required force. See id.

        Again, video evidence clearly depicts the entire incident. The episode begins with Sears in

his cell.28 “IRC Cell 117 Facing Door” at 10:57:29. Per the tapes: Sears begins touching another

inmate’s foot and pulls at the same inmate’s blanket. Id. at 10:58:07. The other inmate appears

agitated at Sears’s actions. Id. at 10:58:27. Sears, seated, then tips onto another inmate’s head and

continues to pull and tug at the bedding. Id. at 10:58:32. The agitated inmate goes to the cell door

and calls for a guard. Id.

        Officer Pitman appears at the cell window to inquire about the issue. Id. at 10:59:14. Pitman

enters the cell and begins questioning Sears. Id. at 10:59:31. Sears does not answer. Id. at 10:59:35.

Pitman then asks Sears to sit up and attempts to help him up. Id. at 10:59:49. At this point, Nurse

Parsons and Officer Keeney enter the cell. Id. at 10:59:48. Keeney, Pitman, and Parsons then raise

Sears to his feet and escort him out of the cell. Id. at 11:00:00.

        In the hallway, Defendants ask Sears, multiple times, to respond to the Defendants’

inquiries about what was wrong. “IRC Short Hall” at 11:00:10-35. 29 Pitman twice admonishes

Sears not to pull away. Id. at 11:00:07, 11:00:30. Sears then struggles with the officers and the

officers pin him up against the wall. Id. at 11:00:52. Sears then raises his leg up and appears to use

it as leverage against the officers. Id. at 11:00:57. One officer commands Sears to lower his leg.

Id. The officers then struggle to pull Sears away from the wall. Id. at 11:01:02. Eventually, they

subdue Sears using a leg-sweep to take him to the ground; they then handcuff him. Id. at 11:01:25.



28
   The “IRC Short Hall” video is the only source of audio during this incident. If there is a reference
to audio, the corresponding timestamp in the other video feeds provides the location of the audio
in the “IRC Short Hall” footage.
29
   Id. (“What’s the matter?”) (“What are you doing?”) (“What’s going on with you?”) (“Talk to
me man.”) (“Listen. Right here. Look at me.”) (“What’s the matter? Talk to us.”).
                                                  19
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 20 of 36 - Page ID#:
                                    1396



It is fair to say that Sears was loud, complaining, profane, and belligerent in the short trip down

the short hall.

        Officers then take the cuffed Sears and place him in a restraint chair. Id. at 11:02:00. The

questioning continues, and Sears, for the first time, verbally responds that his legs are hurting. Id.

at 11:02:00 (Pitman: “What’s the matter?” Sears: “My legs are killing me.” Pitman: “What

happened?” Sears: “My legs are hurting me.”). While the officers attempt to restrain him in the

chair, Sears kicks at Officer Coffman—who joined the escorting trio after Sears was pushed into

the wall—three times. “IRC Main Area” at 11:02:13, 11:02:15, 11:02:16. Parsons tells Sears to

stop kicking or that she will “stand on it.” Id. at 11:02:16. Sears remains restrained in the restraint

chair for almost an hour before being returned to the cell. Id. at 12:00:10.

        Sears takes issue with the entire incident, but fails to grapple with the reasonableness of

any specific use of force. DE 86 at 8. As with the shower fracas, he argues that review of the videos

shows behavior consistent with the symptoms of a seizure, that Sears was incapable of responding

to the officer’s request, and concludes that each application of force was therefore unreasonable.

DE 86 at 8–9. Sears’s argument, however, again conflates video evidence as the vision officers

had in the moments leading up to and during the confrontation. On the other hand, Sears’s outward

behavior was wholly consistent with a recalcitrant inmate.

        The initial use of force in pinning Sears to the wall was objectively reasonable. Sears was

unresponsive to the Defendants’ questions and began to actively resist. See Hanson, 736 F. App’x

at 530-32 (holding a shove into the wall as being objectively reasonable where the plaintiff

“profanely argued with deputies; refused to cooperate and answer basic intake questions; . . . [and]

verbally refused to obey an officer’s command”). When Sears was against the wall, he pushed his




                                                  20
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 21 of 36 - Page ID#:
                                    1397



leg against the wall and refused commands to drop his leg; i.e., adopted a “combative or aggressive

stance[.]” Id. at 530.

        Furthermore, taking Sears to the floor with a leg-sweep technique was not excessive. See

Griffin v. Hardrick, 604 F.3d 949, 954–55 (6th Cir. 2010). In Griffin, the detainee was attempting

to pull away from jail officials and was non-compliant as to the officers’ instructions. Id. at 951–

52.30 The jail officials then employed a “leg-sweep maneuver” to subdue the detainee. Id. at 952.

The Court, on review of video evidence, held that this technique, in the context of a resisting and

non-compliant detainee, was not “undertaken . . . in a wanton manner, but [the officer] was acting

as he was trained while attempting to gain control of [the defendant].” As with the shower leg

strike, this was reasonable.

        The same technique in Griffin, and within a similar circumstance involving a refractory

detainee, was used here against Sears. Sears had been non-responsive to multiple questions, pulling

away from officers, and otherwise actively resisting. Even after Sears was handcuffed and pulled

up from the floor, he continued to resist, kicking and pulling against the officers’ attempts to

restrain him. At no point did the officers elevate the force when not met with like resistance from

Sears. He was profane, demanding, and losing control. The officers’ actions to gain control of

Sears were objectively reasonable.31



30
   “Griffin began to walk away from Hardrick, who then reached out to take her right arm. Griffin
attempted to jerk her arm away, but Hardrick maintained his grip, and Rutledge stepped in to take
Griffin’s left arm. After a second or two of struggling with Griffin outside the nurse’s station,
Hardrick and Rutledge began to escort her down the hallway, which she resisted. Hardrick then
stuck out his leg to trip Griffin. At this point, Griffin fell to the floor, and Rutledge tumbled on top
of her.” Griffin, 604 F.3d at 952.
31
   Sears tries to track Lawler v. City of Taylor, 268 F. App’x 384, 387 (6th Cir. 2008), but the Court
sees many distinctions. In Lawler, the officer arguably “crossed the line from subduing an
individual to assaulting him.” Id. After all, the defendant there took the plaintiff to the ground after
a testy back and forth, was on top of him, and proceeded to impose “serial strikes” resulting in a
broken arm for the plaintiff. Here, by contrast, the officers faced (in separate incidents) a non-
                                                  21
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 22 of 36 - Page ID#:
                                    1398



       Finally, the restraining Sears in the restraint chair for almost an hour was clearly reasonable

in light of the circumstances. The officers restrained Sears after he was unresponsive to questions,

refused commands, and was becoming increasingly resistant. Moreover, while restrained, he

attempted to kick at the officers restraining him. The use of the restraint chair, under the

circumstances, was objectively reasonable and no reasonable jury could find otherwise. Cf.

Hanson, 736 F. App’x at 533 (holding that plaintiff’s three-hour restraint in chair after being

actively resistant did not “violate[] clearly established law”).

       The cell interaction required intervention by jail personnel. As they worked hard to discern

the problem, Sears did not cooperate, and he affirmatively refused verbal and physical orientation.

He cursed, acted imperious, and would not obey commands. Jail personnel simply controlled him

and safely placed him in the restraint chair. Sears alleges (and certainly shows) no injury from the

brief hallway events. No jury could find this a constitutional violation. As with the shower matter,

nothing known to the officers did or should have cued them to an underlying medical issue.

                                         Qualified Immunity

       “Generally, summary judgment based on qualified immunity is proper if the officer was

not on notice that his conduct was clearly unlawful.” Bletz v. Gribble, 641 F.3d 743, 749 (6th Cir.

2011). “Qualified immunity is applicable unless the official’s conduct violated a clearly

established constitutional right.” Pearson v. Callahan, 129 S. Ct. 808, 816 (2009). “Once raised,

the plaintiff bears the burden of showing that a defendant is not entitled to qualified immunity.”

Bletz, 641 F.3d at 750. Qualified immunity involves a two-part inquiry: “First, taken in the light




compliant detainee thwarting institutional rules and never elevated force beyond that rationally
designed to effect compliance. The force ceased when the compliance began, when the authorities
reasonably neutralized the unruly threat; the force caused no injury of significance or duration to
Sears.
                                                  22
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 23 of 36 - Page ID#:
                                    1399



most favorable to the party asserting the injury, do the facts alleged show that the officer’s conduct

violated a constitutional right? Second, is the right clearly established?” Silberstein v. City of

Dayton, 440 F.3d 306, 311 (6th Cir. 2006); see Pearson, 129 S. Ct. at 818 (holding that courts may

address the two questions in either order).

       “The right must have been ‘clearly established’ not just in an abstract sense, but in a

‘particularized’ sense.” Cope v. Heltsley, 128 F.3d 452, 458–59 (6th Cir. 1997). A plaintiff must

show, “on a fact-specific, case-by-case basis . . . [that] a reasonable official in the defendants’

position could [not] have believed that his conduct was lawful, in light of clearly established law

and the information he possessed.” Pray v. City of Sandusky, 49 F.3d 1154, 1157–58 (6th Cir.

1995). “In other words, existing law must have placed the constitutionality of the officer’s conduct

beyond debate. This demanding standard protects all but the plainly incompetent or those who

knowingly violate the law.” Dist. of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (internal

quotation marks and citations removed).

       Here, because no reasonable juror could conclude that any of Bates, Pitman II, Keeney, or

Pitman were objectively unreasonable in their use of force, the qualified immunity analysis need

proceed no further.32 The Court finds no triable issue as to any use of force; the PCDC officers did

not violate Sears’s Fourth Amendment or other constitutional rights. Finding no constitutional




32
  Sears obliquely argues a wholly novel theory in his response to the Corhealth and Parsons motion
for summary judgment. Sears states that the fact that he was suffering from a seizure alone made
any reasonable use of force excessive. DE 89 at 7. (“The video evidence shows that Plaintiff was
having a seizure, was disoriented, and unable to comply with the officers. Nurse Parsons not only
failed to recognize that the Plaintiff was experiencing a seizure, she told the officers she would
stand on the Plaintiff’s leg. Since any use of force was unreasonable, this could only amount to
punishment . . . .” (citations removed) (emphasis added)). Sears provides no law to support this
theory, and the Court has found none. Sears marshals no law to support implicating Parsons or
Corhealth in a theory of this type. Further, the complaint does not effectively allege any
constitutional theory against the health-care parties named in the case.
                                                 23
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 24 of 36 - Page ID#:
                                    1400



violation, the Court finds summary judgment in favor of the Defendants appropriate for Counts

IV, V, and VII. As will be explained below in further detail, Sears largely uses his excessive force

claims as the cornerstone for the balance of his federal claims. Thus, the failure of this claim is a

falling domino that takes out Plaintiff’s other § 1983 theories.

                     2. § 1983 Failure to Intervene (Count VI)

       Sears argues that Sinkhorn failed to intervene during the shower incident and that Sinkhorn

did nothing to stop the use of force against him. DE 86 at 8. Sinkhorn argues that he came in after

the incident had started and had no indication of a constitutionally deficient use of force. DE 81 at

14. To establish a claim for § 1983 failure to intervene, a plaintiff must show that the defendant

“observed or had reason to know that [constitutional harm] would be or was [taking place], and

(2) . . . had both the opportunity and the means to prevent the harm from occurring.” Sheffey v.

City of Covington, 564 F. App’x 783, 793 (6th Cir. 2014) (internal quotation omitted). Here,

Sinkhorn had no duty to intervene or prevent a harm when no constitutional violation occurred.

Therefore, summary judgment in favor of Sinkhorn on Count VI is appropriate.

                     3. § 1983 Serious Medical Need Claim (Count VIII)

       Sears alleges that Parsons failed to address a serious medical need and thus violated his

constitutional right to medical treatment. DE 89 at 7. Parsons argues that Sears has not provided

sufficient evidence to satisfy the claim’s stringent knowledge requirements. DE 84 at 7. The

parties’ arguments, however, disagree on the standard to be applied to this claim. Sears argues that

the objectiveness standard of the Fourth Amendment should be used when a pre-trial detainee is

denied treatment for a serious medical. DE 89 at 4. Parsons disagrees, citing a lack of controlling

authority in the Sixth Circuit supporting Sears’s strict position and the Circuit’s continuing

abstention on the matter. DE 84 at 6.



                                                 24
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 25 of 36 - Page ID#:
                                    1401



       The Court has significant conceptual problems with the arguments in the context of the

complaint itself. Plaintiff’s claim against Parsons sounds only in state law: Count VIII:

Negligence; Assault; Intentional Infliction of Emotional Distress. DE 32. The pleading avers:

“Defendant, Amy Parsons . . . negligently failed to identify a medical emergency, when the

Plaintiff began suffering a partial complex seizure, while in his cell.” Id. at ¶ 39. Later, “[t]he

negligence of the Defendant to identify the Plaintiff’s medical needs . . . resulted in” asserted

violations (mainly, force used by others). In other words, Sears claims that Parsons was negligent

in her role as nurse, that her only intentional act was a threat made during the course of restraint,

and that Parsons’s negligence contributed to force applications by others. The parties treat this as

a typical medical care deprivation case, but the Court sees, as relevant, only a claim of negligence

by Parsons allegedly facilitating constitutional wrongs by others. Negligence will not support a

constitutional claim under § 1983. See Griffith v. Franklin Cty., Kentucky, No. 19-5378, 2020 WL

5627106, at *10 (6th Cir. Sept. 21, 2020) (“And ‘[w]hatever Kingsley requires, it is more than

negligence.’” (quoting Martin v. Warren County, 799 F. App’x 329, 338 n.4 (6th Cir. 2020)));

County of Sacramento v. Lewis, 118 S. Ct. 1708, (“[L]iability for negligently inflicted harm is

categorically beneath the threshold of constitutional due process.”). From this foundation, the

Court sees no basis for the claim to go forward, but evaluates the parties’ argumentation as

presented.

       The Circuit has hinted that the excessive force ruling in Kingsley may in fact modify the

subjective element of a deliberate indifference claim. Beck v. Hamblen Cty., Tenn., 969 F.3d 592,

601 (6th Cir. 2020). The Circuit, however, has decline the opportunity to rule on that case’s effects.

Id. (“We have yet to resolve this question.”); see also Griffith, 2020 WL 5627106, at *10 (“We

agree that Griffith cannot prevail under either test, and therefore reserve the question for another



                                                 25
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 26 of 36 - Page ID#:
                                    1402



day.”). The Court, at this time, sees no reason to determine the correct standard. As the Sixth

Circuit has pointed out, if a plaintiff cannot satisfy the more lenient objective requirements of the

Fourth Amendment standard, he would also fail the Eight Amendment subjective analysis. Esch

v. Cty of Kent, 699 F. App’x 509, 515. (6th Cir. 2017) (“We will therefore assume arguendo that

the Fourth Amendment’s more forgiving objective reasonableness standard governs this appeal,

because ‘behavior that does not rise to the level of a Fourth Amendment violation cannot offend

the Fourteenth.’”) (quoting Smith v. Erie Cty. Sheriff’s Dep’t, 603 F. App’x 414, 418–19 (6th Cir.

2015)). On this record, Sears is unable to show that it was objectively unreasonable for Parsons to

deny medical treatment and thus fails the Fourth Amendment standard.33

       A claim for inadequate medical treatment based upon a serious medical need under the

Fourth Amendment requires evaluation of four factors: “(1) whether the officer has notice of the

detainee’s medical needs; (2) the seriousness of the medical need; (3) the scope of the requested

treatment; and (4) police interests, including administrative, penological, or investigatory

concerns.” Esch, 699 F. App’x at 515 (quoting Ortiz v. City of Chicago, 656 F.3d 423, 430–31

(7th Cir. 2011). The Plaintiff must also show that the Defendant’s “conduct caused the harm of

which [the Plaintiff] complains.” Id. A review of these factors requires an analysis of the totality

of the circumstances, analyzing the facts ‘from the perspective of a reasonable [official in

Defendant’s position,] rather than with the 20/20 vision of hindsight.’” Esch, 699 F. App’x at 515

(quoting Darrah v. City of Oak park, 255 F.3d 301, 307 (6th Cir. 2001). A serious medical

condition is apparent when the symptoms evidence a need for medical attention that is “so obvious



33
   The Eighth Amendment standard includes both an objective and subjective component. Esch,
699 F. App’x at 514. Because Sears fails the objective Fourth Amendment standard, he would also
fail the like Eighth Amendment standard by not fulfilling its objective component. Sears nowhere
claims that anyone at the jail had actual (subjective) awareness of his condition or any resulting
risk. This would foreclose that prong under the typical deliberate indifference rubric.
                                                 26
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 27 of 36 - Page ID#:
                                    1403



that even a layperson would recognize” the need for help. See Blackmore v. Kalamazoo Cty., 390

F.3d 890, 899 (6th Cir. 2004) (quoting Gaudreault v. Municipality of Salem, 923 F.2d 203, 208

(1st Cir. 1990)).

       With that backdrop in mind, Sears’s argument on this count boils down to linking Parsons’s

conduct with the previously discussed conduct of the officers. In other words, Sears claims that

the harms flowing from Parsons’s alleged failure to render medical care was the excessive force

alleged in Count VII. See DE 89 at 3 (“[Parsons] failed to recognize that Sears was experiencing

seizure, she failed to render aid, and she failed to intervene. This failure to intervene and provide

proper medical treatment resulted in unnecessary pain that could have been prevented.”) 34 Because

Keeney and Pitman used reasonable, i.e., not excessive, force, Plaintiff fails to tether Parsons’s

conduct to any cognizable harm. The claim’s stringent causation requirements demand that Sears

show more.35



34
   See also id. at 7 (“The video evidence shows that Plaintiff was having a seizure, was disoriented,
and unable to comply with the officers. Nurse Parsons not only failed to recognize that the Plaintiff
was experiencing a seizure, she told the officers she would stand on the Plaintiff’s leg. Since any
use of force was unreasonable, this could only amount to punishment – in direct violation of the
Eighth Amendment.”) This does not compute as a matter of logic or claim element.
35
   Sears does not advance an alternative, independent harm flowing from Parsons’s conduct.
However, Sears does submit the opinion of his treating physician, Dr. Toufic Fakhoury. Dr.
Fakhoury’s report gives context to Sears’s history of complex partial seizures and the possible
postictal effects. DE 89-1 at 1–2. Dr. Fakhoury concludes his report by noting that confrontation
or restraint “may” exacerbate Sears’s symptoms. Id. at 2. However, Dr. Fakhoury’s report does
not establish causation between the events on September 10th and any future recorded harm; Sears
also concedes as much while obliquely claiming the Defendants had the burden to establish the
absence of causation. DE 89 at 9 (“Although [Dr. Fakhoury’s report] does not directly touch on
the causation element regarding Nurse Parsons, it is important to note that the Defendants either
refused or failed to depose Dr. Fakhoury.”) Despite this concession, Sears argues a lay jury could
find medical causation on the record he has developed. Id. However, Sears’s bare claim that his
seizures are self–evident, in light of the record and the video evidence, is not enough to prove that
the condition was so obvious to avoid the causation requirement. For a factual question outside the
lay understanding of jurors, the law requires expert testimony. This plainly extends to the § 1983
context. See, e.g., Alberson v. Norris, 458 F.3d 762, 765–66 (8th Cir. 2006) (holding that, in §
1983 context, if medical question “is not within the realm of lay understanding,” i.e., concerns a
                                                 27
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 28 of 36 - Page ID#:
                                    1404



       Regardless of this fatal flaw, Sears argues that Parsons had a duty to recognize the postictal

effects of a seizure and accurately diagnose the seizure Sears suffered. Parsons’s failure, according

to Sears, to intervene and treat him was inadequate medical treatment in light of his severe medical

condition. Because Sears fails to establish causation, the Court declines a full examination of the

Esch factors. However, a cursory examination shows that Sears would not be able to satisfy all

factors. For example, as to the first Esch factor, Sears must show that the officer has notice of the

condition. However, Sears’s analysis of the video evidence is, again, an attempt to give a

Defendant prescience as to or 20/20 vision of events that transpired within mere moments.36

Furthermore, Sears’s analysis shuts the door against other possible conclusions that could be drawn

from an individual suffering from the postictal effects of a seizure. These postictal effects, as

described previously, may mimic behavior exhibited by a recalcitrant detainee. Parsons’s access

to information, in the moment, was limited and it was reasonable for her to conclude that Sears’s

combative nature did not originate from a seizure. Parsons had come to work well after Sears’s

earlier trouble. Moreover, Sears does not claim that he was requesting any medical treatment. In

fact, Sears argues only that the next step after proper taxonomy of his status was the cessation of

force. See DE 89 at 7. Sears provides no other alternative treatment nor provides any evidence of



matter regarding a prisoner’s “sophisticated medical condition,” then “expert testimony is required
to show proof of causation.”).
36
   Sears’s own analysis begins by highlighting the events in the holding cell, out of view of the
Defendants. See, e.g., DE 89 at 2–3 (“Sears was in a cell with other inmates. He can be seen on
video touching another inmate’s foot. Sears then collapsed onto another inmate. This behavior is
consistent with Sears experiencing yet another seizure while in custody. And, once again, despite
the fact that Sears was suffering from a seizure, [Defendants] picked Sears up off the floor,
removed him from the cell, and took him to the ground.”) Equipped with this knowledge, Sears
holds the Defendants responsible for their failure to recognize that Sears suffered a seizure in the
cell. This is a perspective that is not shared by the Defendants and it is unreasonable to ask them
to assume the panopticon. The record and the video evidence only support the conclusion that
Parsons and the other Defendants first saw Sears when the officers were attempting to remove him.
Again, Parsons began work between the incidents.
                                                 28
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 29 of 36 - Page ID#:
                                    1405



what Parsons should have done. Finally, there is no evidence that the postictal effects of the seizure

are plainly obvious. The complex partial seizures that Sears suffers do not, on this record, have the

tell-tale signs commonly associated with grand mal seizures.37 Count VIII claim falters, to the

extent it in any way involves federal law, at the Rule 56 hurdle and, therefore, summary judgment

is appropriate.

                     4. Supervisory Liability (Counts X and XI)

       Sears claims that Swartz and Moss should be liable as supervisors. Defendants respond to

this allegation arguing that there is no proof that either of them was present during the complained

of incidents and that the Plaintiff has not met the stringent causation requirements. DE 81 at 18.

Sears, in response to the motion for summary judgment, does not directly address Defendants’

arguments, and merely realleges the failure to train claim. See DE 86 at 15.38




37
    Compare Epilepsy Types & Seizures: Generalized & Partial, Cleveland Clinic,
https://my.clevelandclinic.org/health/diseases/17636-epilepsy (last accessed Aug 25, 2020)
(“Complex partial (impaired awareness): Typical Symtoms [sic]: Staring, unresponsiveness;
automatisms such as lip smacking, chewing, fidgeting, and other repetitive, involuntary but
coordinated movements”), with Grand mal seizure – Symptoms and causes, Mayo Clinic,
https://www.mayoclinic.org/diseases-conditions/grand-mal-seizure/symptoms-causes/syc-
20363458, (last accessed Aug 25, 2020) (“Grand mal seizures have two stages: [1] Tonic Phase.
Loss of consciousness occurs, and the muscles suddenly contract and cause the person to fall down.
This phase tends to last about 10 to 20 seconds. [2] Clonic phase. The muscles go into rhythmic
contractions, alternately flexing and relaxing. Convulsions usually last one to two minutes or
less.”)
38
   Sears responds to the Defendants’ arguments by restating the standard for a failure to train claim
and then realleges a bare allegation of failure to train. The Defendants read this response to be a
failure to respond to the arguments made in the individual capacity of Swartz and Moss. DE 92 at
3. The Circuit is clear: “a plaintiff is deemed to have abandoned a claim when a plaintiff fails to
address it in response to a motion for summary judgment.” Brown v. VHS of Mich, Inc., 545 F.
App’x 368, 372 (6th Cir. 2013) (collecting sources). The apparent lack of response may make
Defendants’ argument fatal to, at least, the individual capacity claims. In the alternative, holding
Swartz and Moss individually liable “for their alleged failure to adequately train employees . . .
‘improperly conflates a § 1983 claim of individual supervisory liability with one of municipal
liability.’” Harvey v. Campbell Cty, Tenn., 453 F. App’x 557, 563 (6th Cir. 2011) (quoting Phillips
v. Roane Cty., Tenn., 534 F.3d 531, 543 (6th Cir. 2008)).
                                                 29
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 30 of 36 - Page ID#:
                                    1406



        To bring a claim for inadequate training or supervision, a plaintiff must show “that: 1) the

[municipality’s] training program was inadequate for the tasks that officers must perform; 2) the

inadequacy was the result of the [municipality’s] deliberate indifference; and 3) the inadequacy

was closely related to or actually caused the injury.” Ciminillo v. Streicher, 434 F.3d 461, 469 (6th

Cir. 2006). Deliberate indifference may be shown by “either (1) ‘prior instances of unconstitutional

conduct demonstrating that the [municipality] had notice that the training was deficient and likely

to cause injury but ignored it’ or (2) ‘evidence of a single violation of federal rights, accompanied

by a showing that the [municipality] had failed to train its employees to handle recurring situations

presenting an obvious potential for such a violation.’” Jackson v. City of Cleveland, 925 F.3d 793,

836 (6th Cir. 2019) (quoting Campbell v. City of Springboro, 700 F.3d 779, 794 (6th Cir. 2012)).

“Deliberate indifference is a stringent standard of fault, requiring proof that a municipal actor

disregarded a known or obvious consequence of his action.” Bd. of the Cty. Comm’rs v. Brown,

117 S. Ct. 1382, 1392 (1997).

        As to the particular supervisor, “[t]here must be some conduct on the supervisor's part to

which the plaintiff can point that is directly correlated with the plaintiff's injury.” Id. (quoting

Essex v. Cty. of Livingston, 518 F. App’x 351, 355 (6th Cir. 2013). The supervisor must have

“d[one] more than play a passive role in the alleged violations or show mere tacit approval of the

goings on[.]” Gregory v. City of Louisville, 444 F.3d 725, 751 (6th Cir. 2006). And, critically,

there must be a causal connection between the supervisor’s improper execution of his job function

and the plaintiff’s injuries. Peatross v. City of Memphis, 818 F.3d 233, 242 (6th Cir. 2016). Under

§ 1983, allegations of “supervisory liability by themselves . . . will not do the trick. Instead[,] . . .

the supervisors must have actively engaged in unconstitutional behavior to be liable[.]” Mitchell

v. Hininger, 553 F. App’x 602, 607 (6th Cir. 2014) (internal quotation marks removed). “At a



                                                   30
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 31 of 36 - Page ID#:
                                    1407



minimum, a § 1983 plaintiff must show that a supervisory official at least implicitly authorized,

approved or knowingly acquiesced in the unconstitutional conduct of the offending subordinate.”

Bellamy v. Bradley, 729 F.2d 416, 420 (6th Cir. 1984) (citing Hays v. Jefferson County, 668 F.2d

869, 872–74 (6th Cir. 1982)). Mere inaction or awareness of misconduct does not suffice. Peatross,

818 F.3d at 241 (6th Cir. 2016); Leary v. Daeschner, 349 F.3d 888, 902 (6th Cir. 2003). Rather,

“[t]here must be some conduct on the supervisor’s part to which the plaintiff can point that is

directly correlated with the plaintiff’s injury.” Peatross, 818 F.3d at 241 (quoting Essex v. Cty. of

Livingston, 518 F. App’x 351, 355 (6th Cir. 2013)).39

       Sears’s argument against Swartz and Moss necessarily fails when, as previously discussed,

there is no underlying constitutional violation. Notwithstanding this deficiency, Sears does not

point to any specific conduct by Swartz or Moss to satisfy individual liability standards. On the

record, Sears has not shown that they were present during the incidents or authorized the specific

conduct. Therefore, no reasonable jury could find Swartz or Moss liable. Summary judgment in

favor of the Defendants on Counts X and XI is appropriate.

                     5. Official Capacity Claims (Counts XII and XV)

       The amended complaint, according to the Defendants, should be construed as to include

only official capacity claims. DE 81 at 2. The Court disagrees, but Counts XII and XV do purport

to impose liability on the involved entities, thus requiring an official capacity analysis. Defendants

argue that Sears has advanced no county policy or custom that caused the complained of harm. Id.

Sears, relying on his expert’s opinion, argues that the officers’ use of force “shows either a problem

of training or a problem of indifference.” DE 86 at 15; Harmening Dep. at 85. Thus, according to


39
   Relatedly, a § 1983 failure-to-train inquiry also considers whether “there is a causal connection
between the defendant’s wrongful conduct and the violation alleged.” Peatross, 818 F.3d at 242
(citation omitted).

                                                 31
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 32 of 36 - Page ID#:
                                    1408



Sears, there is a direct causal link between a lack of training and the complained of harm. DE 86

at 15. Defendants argue that, without an underlying violation, there can be no liability imputed to

any Defendant. Furthermore, Defendants argue that Sears’s allegations are bare and nothing more

than unsubstantiated claims of improper training void of rigorous standards of culpability and

causation.

        To begin, respondeat superior is not a basis for county liability under § 1983. Jackson, 925

F.3d at 828. “Instead, a plaintiff must show that ‘through its deliberate conduct, the municipality

was the “moving force” behind the injury alleged.’” Id. (internal quotation omitted). There are four

ways to make this showing: “(1) the existence of an illegal official policy or legislative enactment;

(2) that an official with final decision making authority ratified illegal actions; (3) the existence of

a policy of inadequate training or supervision; or (4) the existence of a custom of tolerance or

acquiescence of federal rights violations.” Id. (internal citation omitted). This same standard

applies to any remaining official capacity claims as to the individual Defendants. “Suing a

municipal officer in his official capacity for a constitutional violation pursuant to 42 U.S.C. § 1983

is the same as suing the municipality itself, and thus a successful suit against a municipal officer

in his official capacity must meet the requirements for municipal liability stated in [Monell].”

Kraemer v. Luttrell, 189 F. App’x 361, 366 (6th Cir. 2006).

        Also, there can be no § 1983 municipal liability without an underlying constitutional

violation. Watkins v. City of Battle Creek, 273 F.3d 682, 687 (6th Cir. 2001). Here, having found

no constitutional violation by the PCDC Defendants, Pulaski County cannot bear any § 1983

liability. But, even if the officers used excessive force during the incident in question, Plaintiff has

failed in other ways to make the requisite showing for liability. Sears’s bare allegation is supported

only by Mr. Harmening’s opinion. Harmening Dep. at 85 (“[I]t’s my opinion that either or – either



                                                  32
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 33 of 36 - Page ID#:
                                    1409



[Pitman II and Bates] were not properly trained, or they were just simply indifferent to [Sears’s]

condition”). This claim is purely speculative and does not point to deficient training. Mr.

Harmening admits, however, that he had no evidence to conclude that the PCDC Defendants did

not meet training requirements and admitted that his opinion was limited only to Pitman II and

Bates. Harmening Dep. at 65–66 (“I have no evidence that they have not met [training]

requirements.”); id. at 86 (“My opinions only relate to Pitman and Bates”). With no ammunition,

Sears’s claim misses the Rule 56 mark.

       This same analysis applies to Corhealth. Sears’s claim against Corhealth is not a direct

claim; Sears does not allege that Corhealth directly contributed to harm. Instead, he wishes to hold

Corhealth liable because of Parsons’s actions. See DE 89 at 8–9 (“Nurse Parsons’ [sic] decision

not to provide necessary medical treatment to Plaintiff was objectively unreasonable. Regardless

of [what standard applies], he has raised a genuine issue of material fact against the Corhealth

Defendants.”). Corporate defendants cannot be held liable under § 1983 under a theory of

respondeat superior or vicarious liability. See Street v. Corrs. Corp. of Am., 102 F.3d 810, 818 (6th

Cir. 1996) (extending the municipal corporation holding of Monell to private corporations). To

succeed on this claim, then, Sears must satisfy the same Monell liability requirements he has failed

to support against the PCDC Defendants.

       Sears relies on Torrens v. Jacks, No. 3:19-CV-00434, 2019 WL 5261107, (M.D. Tenn.

Oct. 17, 2019) for the proposition that his claim should proceed. However, Torrens allowed a claim

against an employer to proceed because the plaintiff there sued the employer “directly.” Id. at *3.

Even if the Court were to construe this argument as alchemizing his claim against Corhealth into

a direct claim, the claim would fizzle. To satisfy a direct attack against a medical employer such

as Corhealth, a plaintiff must base its claim “on some policy that caused a deprivation of



                                                 33
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 34 of 36 - Page ID#:
                                    1410



[Plaintiff’s constitutional right.]” Starcher v. Correctional Medical Systems, Inc., 7 F. App’x 459,

465 (6th Cir. 2001). Again, the lack of an underlying constitutional violation proves fatal.

Moreover, Sears does not point to nor provide evidence of a specific policy of Corhealth causally

leading to injury. Thus, summary judgment in favor of Defendants on Counts XII and XV is

appropriate.

       Finally, Sears’s remaining federal claims, if they can be construed as official capacity

claims against the individual Defendants, fail for the same reasons. Without an underling

constitutional violation or evidence of a deficient policy, practice, or procedure, these claims

cannot proceed.

           B. State Claims

       As to the state-law claims, the Court, having found all federal claims deficient on Rule 56

review, finds dismissal without prejudice of the remaining claims appropriate. Given the common

factual field, the Court, under 28 U.S.C. § 1367(a), has supplemental jurisdiction over the

Kentucky claims. However, after a “district court has dismissed all claims over which it has

original jurisdiction” the exercise of supplemental jurisdiction is not mandatory. 28 U.S.C. §

1367(c). The Court’s discretion in this area is broad, but “bounded by constitutional and prudential

limits on the use of federal judicial power.” Musson Theatrical, Inc. v. Fed. Exp. Corp., 89 F.3d

1244, 1254 (6th Cir. 1996) (hereinafter Musson); see also Carlsbad Tech., Inc. v. HIF Bio, Inc.,

129 S. Ct. 1862, 1866 (2009) (“A district court’s decision whether to exercise [supplemental]

jurisdiction after dismissing every claim over which it had original jurisdiction is purely

discretionary.”). Specifically, the Court must account for “judicial economy, convenience,

fairness, and comity” concerns. Carnegie-Mellon Univ. v. Cohill, 108 S. Ct. 614, 619 (1988).

“Depending on a host of factors, then—including the circumstances of the particular case, the



                                                34
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 35 of 36 - Page ID#:
                                    1411



nature of the state law claims, the character of the governing state law, and the relationship between

the state and federal claims—district courts may decline to exercise jurisdiction over supplemental

state law claims.” City of Chicago v. Int’l Coll. of Surgeons, 118 S. Ct. 523, 534 (1997). If all

federal claims are dismissed pretrial, “the balance of considerations usually will point to

dismissing” or remanding state claims. Musson, 89 F.3d at 1254–55.

       The Court sees nothing, on this record, to overcome the general dismissal presumption.

First, Kentucky’s recognition of the difficulties inherent in parsing the state’s qualified official

immunity jurisprudence and the “subjective aspect” inherent in the Commonwealth’s doctrine—

but absent from the federal qualified immunity rubric—provide additional comity-based dismissal

drivers. Yanero v. Davis, 65 S.W.3d 510, 523 (Ky. 2001); see Marson v. Thomason, 438 S.W.3d

292, 296 (Ky. 2014) (“The question of when a task is ministerial versus discretionary has long

plagued litigants and the courts.”).40 Second, § 1367(d) “supplies a tolling rule” for statutes of

limitation that state courts “must” apply. Artis v. District of Columbia, 138 S. Ct. 594, 599 (2018).

Thus, the Court foresees no limitations-based difficulties that would favor retaining jurisdiction

federally. See id. at 605 (“In § 1367(d) Congress [provided] for tolling not only while the claim is

pending in federal court, but also for 30 days thereafter. . . . [T]he added days give the plaintiff

breathing space to refile in state court.”) Given the presumption and these factors, the Court

declines to exercise jurisdiction over the remaining state-law claims. See Frodge v. City of

Newport, 501 F. App’x 519, 534 (6th Cir. 2012) (affirming district court’s dismissal of state law



40
   See also Blaha v. Hetfield, 127 F.3d 1102 (6th Cir. 1997) (unpublished table decision) (“We are
unable to say with assurance that Michigan courts would analyze Michigan law as did the district
court[.] . . . In light of the unsettled Michigan case law, the district court improperly exercised
jurisdiction over the state law trespass claim[.] . . . The court would have been better advised to
dismiss that claim without prejudice.”). Notably, the fact that a “claim raises a novel or complex
issue of State law” is, itself, a sufficient—i.e., not dependent on dismissal of the claims providing
original jurisdiction—basis to decline supplemental jurisdiction. 28 U.S.C. § 1367(c)(1).
                                                 35
Case: 6:18-cv-00234-REW-HAI Doc #: 100 Filed: 10/09/20 Page: 36 of 36 - Page ID#:
                                    1412



claims after granting defendants summary judgment on “[p]laintiffs’ § 1983 claims for false arrest,

excessive force, and supervisory and municipal liability”).

     IV.      CONCLUSION

           For the above reasons and on the stated terms, the Court ORDERS as follows:

           1. The Court GRANTS IN PART DE 81 and 84;

           2. The Court DISMISSES Plaintiff’s federal claims, in total, WITH PREJUDICE;

           3. The Court DISMISSES Plaintiff’s state-law claims41 WITHOUT PREJUDICE;

           4. Given the Court’s declination of supplemental jurisdiction (and dismissal of all claims)

              the Court DENIES DE 82, DE 83, and DE 97 WITHOUT PREJUDICE; and

           5. The Court will enter a separate judgment.

              This the 9th day of October, 2020.




41
  The defense raises significant elemental faults in the various state claims. Thus, Plaintiff offers
no expert proof on, e.g., the medical (standard of care) or causation issue (a likely requirement for
medical negligence) or the degree of emotional distress inflicted (a likely IIED requirement).
Further, Plaintiff does not explain how Parsons’s words could be an assault under Kentucky law.
The Court has many doubts about these claims, but the courts of the Commonwealth may, if Sears
goes there, resolve those under applicable state standards.
                                                   36
